               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TAWNA Z. NEALMAN, as the                  :   CIVIL ACTION NO. 1:15-CV-1579
Personal Representative of the Estate     :
of Benjamin Shelley Nealman,              :   (Chief Judge Conner)
                                          :
                   Plaintiff              :
                                          :
            v.                            :
                                          :
ROBERT MABEN, CHRISTIAN                   :
Z. SNOOK, TIFFANIE N. WERT,               :
MICHELLE K. HUFFMAN, and                  :
BARRY KEARNS,                             :
                                          :
                   Defendants             :

                                MEMORANDUM

      Plaintiff Tawna Z. Nealman commenced this civil rights action on behalf of

the estate of her late husband, Benjamin Shelley Nealman. Plaintiff asserts various

constitutional and state-law claims against several employees of the Mifflin County

Correctional Facility arising from Nealman’s suicide during his detention in August

2013. The parties have filed cross-motions for summary judgment as to all claims

and parties remaining.
I.    Factual Background & Procedural History 1

      The material facts underlying this litigation are largely undisputed.

On August 13, 2013, at around 2:00 p.m., Pennsylvania State Police Trooper Ryan

Laughlin (“Trooper Laughlin”) was dispatched to Impressions Printings Company,

a business located in Mifflintown, Pennsylvania, for reports of a possible shooting.

(Doc. 84 ¶ 1; Doc. 94 ¶ 1). On arrival, Trooper Laughlin observed plaintiff’s late

husband, Benjamin Shelley Nealman (“Nealman”), “lying on the floor behind a

desk in the back of the office, clenching a stun gun and a pair of brass knuckles.” 2

(Doc. 84 ¶ 2; Doc. 94 ¶ 2). Nealman was confused, sweating, and breathing heavily,

and he claimed that someone had attempted to shoot him from across the river, that

his stun gun had been shot, and that he had been shot in the back. (Doc. 84 ¶¶ 3-5;




      1
        Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement
of material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (See Docs. 84, 86, 92, 94). To the extent the parties’ statements are
undisputed or are supported by uncontroverted record evidence, the court cites
directly to the statements of material facts.
      2
        Trooper Laughlin testified that this was not the first time that he had
encountered Nealman: a few days earlier, Trooper Laughlin and his partner were
dispatched to Nealman’s home after plaintiff called and reported that Nealman
thought that “there were people on the roof” and was “scaring the kids.” (See Doc.
84-1, Laughlin Dep. 15:16-17:17). Trooper Laughlin testified that, after he and his
partner found Nealman walking along a ramp toward a nearby bridge, they placed
him in their patrol car and dropped him off at a friend’s house. (Id. at 16:2-9, 82:9-
21).


                                           2
Doc. 94 ¶¶ 3-5). Trooper Laughlin observed no gunshot wounds and concluded that

Nealman was “simply delusional.” (Doc. 84 ¶¶ 4, 6; Doc. 94 ¶¶ 4, 6). Nealman told

Trooper Laughlin that he had ingested bath salts, Vicodin, and No-Doz pills earlier

that day. (Doc. 84 ¶ 7; Doc. 94 ¶ 7).

      Trooper Laughlin arrested Nealman on charges of use or possession of drug

paraphernalia, possession of an offensive weapon, and disorderly conduct, (Doc. 84

¶ 8; Doc. 94 ¶ 8; see Doc. 84-25 at 2-3), and transported him first to the state police

barracks and then to a magisterial district court for arraignment, (Doc. 84 ¶¶ 9, 12;

Doc. 94 ¶¶ 9, 12). After Nealman was arraigned, Trooper Laughlin transported

him to Mifflin County Correctional Facility (“MCCF”). (Doc. 84 ¶ 14; Doc. 94 ¶ 14).

Nealman was quiet during the transports and did not exhibit any unusual behavior

or make any statements suggesting an intent to harm himself or others. (Doc. 84

¶¶ 10-11, 13, 15). 3 Trooper Laughlin testified that he had no concerns that Nealman

was at risk of harming himself or others when he dropped Nealman off at MCCF.

(See Laughlin Dep. 58:11-19, 63:7-19).

      The intake procedure at MCCF consists of two phases: booking and

classification. (Doc. 84 ¶ 17; Doc. 94 ¶ 17). Booking is the “initial screening and

observation of each new commitment and occurs at or near the time of intake.”

(Doc. 84 ¶ 18; Doc. 94 ¶ 18). The classification phase follows and may take up to 14

days to complete. (Doc. 84 ¶ 18; Doc. 94 ¶ 18). Classification produces the ultimate


      3
       Plaintiff denies this portion of defendants’ statement of facts but cites no
contrary record evidence to suggest that Nealman’s behavior during the transports
was out of the ordinary or otherwise concerning. (See Doc. 94 ¶¶ 10-11, 13, 15).


                                            3
inmate housing assignment after review and approval by medical, counseling, and

security staff. (Doc. 84 ¶ 18; Doc. 94 ¶ 18). The first steps upon arrival of a new

commitment are for the booking officer to verify the identity of the transporting

officer and the detainee and to examine all legal documents accompanying the

detainee “to insure they meet proper standards.” (Doc. 86-3 at 1).

      During the intake process, prison officials must complete a number of

screening forms, including a Classification Checklist/Reception Checklist (the

“Reception Checklist”), Initial Receiving Screening Form, Physical Examination

Form, and Suicide Screening Questionnaire. (Doc. 84 ¶ 19; Doc. 94 ¶ 19). Officials

must also input certain data into the facility’s computerized offender management

system. (See Doc. 84 ¶ 19; Doc. 94 ¶ 19). MCCF policy states that officers must

assess the detainee based on “personal observations and information reported by

the arresting officer or the transporting authority.” (Doc. 86-6). MCCF staff

testified that, in practice, they rely “predominately” on their own observations to

“gauge the demeanor of the inmate.” (Doc. 86-16, Snook Dep. 32:2-33:2; Doc. 86-17,

Kearns Dep. 24:6-27:2; see also Doc. 86-14, Maben Dep. 61:22-63:9).

      Correctional officer Robert Maben (“Maben”) was the booking officer on

duty when Nealman arrived at MCCF. (Doc. 84 ¶ 26; Doc. 85 ¶ 5; Doc. 92 ¶ 5; Doc.

94 ¶ 26). Lieutenant Michelle K. Huffman (“Huffman”), formerly known as Michelle

K. Weaver, was the shift supervisor. (Doc. 84 ¶ 27; Doc. 86 ¶ 6; Doc. 92 ¶ 6; Doc. 94

¶ 27). Maben completed the first ten questions on Nealman’s Reception Checklist

immediately upon intake. (Doc. 84 ¶¶ 28, 37; Doc. 94 ¶¶ 28, 37). Nealman’s

completed Reception Checklist is reproduced below:


                                           4
(Doc. 86-7). As the form reflects, Maben checked “no” for “signs of possible

mental disturbance” and “signs of possible suicide.” (Id.) Maben checked “yes”

for “skin in poor condition” and “signs of possible intoxication.” (Id.) In a section

titled “Observation concerning the inmate during reception processing,” Maben

wrote “open sores on face, took bath salts last at 2:30 (app) on 8-13-13.” (Id.) Maben

testified that, other than these observations, he did not recall anything “out of the

ordinary” as to Nealman’s booking. (Doc. 84 ¶ 34; Maben Dep. 101:18-102:1).

      The bottom section of the Reception Checklist form states: “If yes is

answered to the following questions, make immediate referral as indicated.” (Doc.

86-7). The form then assigns a department to each of the 13 enumerated questions.

For example, “yes” answers to questions 1 through 6 are referred to the medical

department, and “yes” answers for questions 7 through 11 must be referred to a



                                           5
psychiatrist or counselor. (Id.) MCCF staff explained that an “immediate referral”

requires the detainee to be seen by the assigned department within 14 days of

admission. (Doc. 84 ¶ 24). The parties dispute whether immediate referral is

mandated for any “yes” answer, as the form’s language suggests, or only when,

in a supervisor’s discretion, it appears that the detainee is in immediate need of a

mental health evaluation. (See Doc. 84 ¶¶ 23-25; Doc. 86 ¶¶ 55-65; Doc. 92 ¶¶ 55-65;

Doc. 94 ¶¶ 23-25).

       Intake booking officers often complete the initial booking steps—such as

searches, showers, and the first ten questions of the Reception Checklist—and

leave the remaining steps to be completed by an officer on a later shift. (See Maben

Dep. 12:21-13-8; see also Doc. 84 ¶ 21; Doc. 94 ¶ 21). Maben testified that he followed

this procedure in Nealman’s case because MCCF was “extremely busy” that night. 4

(See Maben Dep. 13:2; Doc. 84 ¶ 37; see also Doc. 86 ¶ 41; Doc. 92 ¶ 41; Doc. 94 ¶ 37).

After Maben completed the first part of the Reception Checklist, he placed Nealman

in a holding cell in the booking area overnight. (See Doc. 84 ¶ 38; Doc. 94 ¶ 38).

Maben issued a spork, knife, two bedsheets, and a pillowcase to Nealman. (Doc. 86

¶ 48; Doc. 92 ¶ 48).

       Correctional officer Christian Z. Snook (“Snook”) completed the booking

process with Nealman on the morning of August 14, 2013. (Doc. 84 ¶ 40; Doc. 94


       Another correctional officer explained that, if an individual is intoxicated
       4

upon arrival at MCCF, the intake booking officer may place that individual in a
holding cell overnight to “detox” before completing the booking process. (Snook
Dep. 18:24-19:7, 29:6-31:16). That officer added that it was “likely” that Nealman’s
bath-salts intoxication informed Maben’s decision to defer booking until the next
morning, (see id. at 19:23-20:7), but that he did not know that for a fact.


                                           6
¶ 40). While completing the Initial Receiving Screening Form, Nealman disclosed

(and Snook documented) that he had ingested bath salts the day before and had

attempted suicide 13 years prior. (Doc. 84 ¶¶ 42-43; Doc. 94 ¶¶ 42-43; see Doc. 84-5).

Snook noted that Nealman was cooperative, relaxed, and denied that he was

currently suicidal. (Doc. 84 ¶ 44; Doc. 94 ¶ 44; see Doc. 84-5).

      Snook also completed a Suicide Screening Questionnaire with Nealman.

(Doc. 84 ¶ 45; Doc. 94 ¶ 45; see Doc. 84-7). The questionnaire includes 18 “yes or no”

prompts with space for comments. (Doc. 84-7). Nealman’s questionnaire appears

below:




(Id.) Snook checked “yes” for both “psychiatric history” and “previous suicide

attempt > 3 months ago” based on Nealman’s disclosure of an attempted suicide by

overdose in 2000. (Id.) While completing the questionnaire, Nealman told Snook

that he and his wife were separated. (Doc. 84 ¶ 46; Doc. 94 ¶ 46). Snook indicated


                                            7
that Nealman was not worried about major life problems other than his criminal

case; that he did not show signs of depression or appear anxious, afraid, or angry;

and that he did not express feelings of despondency. (See Doc. 84-7). Snook noted

that Nealman again denied current suicidality. (Doc. 84 ¶ 49; Doc. 84-7).

      Snook observed that Nealman “was compliant, generally clean, [and] spoke

well” and that “nothing really sticks out in my mind when I processed him that

would have caused any concern or would have been anything out of the ordinary.”

(Doc. 84 ¶ 40). Based on the questionnaire, Nealman was determined to be a “low

risk of suicide” and cleared for general population with routine medical and

counseling referrals. (Doc. 84 ¶¶ 50-53; Doc. 94 ¶¶ 50-53). During booking, Snook

explained to Nealman the process for obtaining healthcare services at MCCF if

Nealman wished to do so. (Doc. 84 ¶ 54; Doc. 94 ¶ 54). Lieutenant Barry Kearns

(“Kearns”), Snook’s shift supervisor, reviewed the forms completed by Snook and

approved Nealman’s placement in general population pending routine medical and

mental health reviews. (Doc. 84 ¶¶ 41, 55; Doc. 94 ¶¶ 41, 55). Neither Snook nor

Kearns made “immediate referrals” based on the two “yes” answers (concerning

skin condition and intoxication) on Nealman’s reception checklist. (See Snook Dep.

119:18-120:9).

      Tiffanie Wert (“Wert”), a registered nurse at MCCF, met with Nealman

next for a medical review. (Doc. 84 ¶ 56; Doc. 94 ¶ 56; see Doc. 84-6). Wert examined

Nealman and agreed with the recommendation to place him in general population.

(Doc. 84 ¶ 56; Doc. 94 ¶ 56). Wert reviewed the booking paperwork, including the

Reception Checklist and the Initial Receiving Screening Form, and discussed


                                          8
Nealman’s drug use and prior suicide attempt with him. (Doc. 84 ¶¶ 58-59; Doc. 94

¶¶ 58-59). Nealman disclosed that he had consumed bath salts the day before and

had attempted suicide by overdose in 2000. (Doc. 84 ¶¶ 60-61; Doc. 94 ¶¶ 60-61).

Wert did not observe signs of hallucination, shaking, or any other symptoms of

mental illness during the examination. (Doc. 84 ¶ 62; Doc. 94 ¶ 62). Nealman

expressly denied that he was currently suicidal when questioned by Wert, (Doc. 84

¶ 63; Doc. 94 ¶ 63), and Wert testified that she had no concern that Nealman was a

danger to himself or others based on the examination. (Doc. 84 ¶ 64; Doc. 94 ¶ 64).

      Nealman was placed in “E-Block,” the special needs housing unit, pending

completion of a mental health examination and final classification. (Doc. 84 ¶¶ 66-

67; Doc. 94 ¶¶ 66-67; Snook Dep. 54:12-55:4, 76:21-77:16). On August 15, 2013, two

days after his arrest, Nealman called his mother. (See Doc. 84 ¶ 73; Doc. 94 ¶ 73).

Nealman’s mother testified that Nealman was “lucid” and “sober” during the call

but that he “didn’t sound right” and seemed “down.” (Doc. 84 ¶ 74; Doc. 94 ¶ 74).

On August 16, 2013, Nealman called Colello Bail Bonds at approximately 9:30 a.m.

and again at approximately 11:35 a.m. (Doc. 84 ¶¶ 75-76; Doc. 94 ¶¶ 75-76). The

bondsman informed Nealman during the second call that he was unable to post

Nealman’s bail. (Doc. 84 ¶ 77; Doc. ¶ 77).

      At 12:23 p.m., surveillance footage shows Nealman entering his cell. (Doc.

84 ¶ 79; Doc. 94 ¶ 79). At 12:37 p.m., correctional officer James M. Lewis (“Lewis”)

discovered Nealman hanging by a bedsheet in his cell. (Doc. 84 ¶ 80; Doc. 94 ¶ 80).

Lewis immediately called a “code blue,” and medical and corrections staff promptly

responded. (Doc. 84 ¶ 81; Doc. 94 ¶ 81). Emergency medical services arrived and


                                             9
transported Nealman to Lewistown Hospital. (Doc. 84 ¶ 82; Doc. 94 ¶ 82). Nealman

passed away at Lewiston Hospital on August 20, 2013. (Doc. 84 ¶ 83; Doc. 94 ¶ 83).

      Plaintiff commenced this action on August 12, 2015, and the case is

currently proceeding on plaintiff’s second amended complaint. After Rule 12(b)

motion practice and a stipulation between the parties, the following claims and

defendants remain: a claim for deliberate indifference to Nealman’s particular

vulnerability to suicide pursuant to 42 U.S.C. § 1983 against all defendants (Count

1); a claim for supervisory liability pursuant to 42 U.S.C. § 1983 against Huffman

and Kearns (Count 2); a state-law claim for medical negligence against Wert (Count

3); and a state-law claim for wrongful death against all defendants (Count 4). The

parties’ cross-motions for summary judgment on all remaining claims are ripe for

disposition.

II.   Legal Standard

      Through summary adjudication, the court may dispose of those claims

that do not present a “genuine dispute as to any material fact” and for which a

jury trial would be an empty and unnecessary formality. FED. R. CIV. P. 56(a).

The burden of proof tasks the non-moving party to come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This evidence must be adequate, as a

matter of law, to sustain a judgment in favor of the non-moving party on the claims.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986); Matsushita Elec. Indus.




                                           10
Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986). Only if this threshold is met

may the cause of action proceed. See Pappas, 331 F. Supp. 2d at 315.

       Courts are permitted to resolve cross-motions for summary judgment

concurrently. See Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008); see

also Johnson v. Fed. Express Corp., 996 F. Supp. 2d 302, 312 (M.D. Pa. 2014); 10A

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 2720 (3d ed.

2015). When doing so, the court is bound to view the evidence in the light most

favorable to the non-moving party with respect to each motion. FED. R. CIV. P. 56;

Lawrence, 527 F.3d at 310 (quoting Rains v. Cascade Indus., Inc., 402 F.2d 241, 245

(3d Cir. 1968)).

III.   Discussion

       Plaintiff’s remaining claims are twofold: first, a Section 1983 claim against

all defendants for deliberate indifference to a particular vulnerability to suicide; and

second, state-law claims for medical negligence against Wert and for wrongful death

against all defendants. We address each claim in turn.

       A.     Constitutional Claims

       Plaintiff’s core claim arises under Section 1983 of Title 42 of the United

States Code. Section 1983 creates a private cause of action to redress constitutional

wrongs committed by state officials. 42 U.S.C. § 1983. The statute is not a source

of substantive rights, but serves as a mechanism for vindicating rights otherwise

protected by federal law. Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp

v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To establish Section 1983 liability, a

plaintiff must prove a deprivation of a “right secured by the Constitution and the


                                           11
laws of the United States . . . by a person acting under color of state law.” Kneipp,

95 F.3d at 1204 (quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir.

1995)). Defendants do not dispute their status as state actors. Our sole inquiry

is whether any defendants’ conduct deprived Nealman of rights secured by the

United States Constitution.

             1.     Vulnerability-to-Suicide Claim

      The suicide of a pretrial detainee may support a Fourteenth Amendment

claim against custodial officers who are aware of and act with reckless indifference

to a detainee’s “particular vulnerability” to suicide. The Third Circuit Court of

Appeals recognized liability for such claims in Colburn v. Upper Darby Township

(“Colburn I”), 838 F.2d 663 (3d Cir. 1988), and later elaborated on the applicable

standard in Colburn v. Upper Darby Township (“Colburn II”), 946 F.2d 1017 (3d

Cir. 1991), and Woloszyn v. County of Lawrence, 396 F.3d 314 (3d Cir. 2005). To

prevail on a Section 1983 custodial-suicide claim, a plaintiff must prove: first, the

detainee had a “particular vulnerability” to suicide; second, custodial officers “knew

or should have known” of that vulnerability; and third, custodial officers “acted

with reckless indifference” to the known risk of suicide. Woloszyn, 396 F.3d at 319

(quoting Colburn II, 946 F.2d at 1023). Plaintiff’s claim fails on at least two

elements.

                    a.     “Particular Vulnerability”

      Whether a pretrial detainee presents with a “particular vulnerability”

to suicide depends on the “degree of risk inherent in the detainee’s condition.”

Colburn II, 946 F.2d at 1024. The particular vulnerability standard requires “a


                                           12
strong likelihood, rather than a mere possibility,” that the detainee will engage

in self-harm. Id. (citations omitted). The propensity toward suicide “must be ‘so

obvious that a lay person would easily recognize the necessity for’ preventative

action.” Id. (citing Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347

(3d Cir. 1987)).

       Plaintiff begins her particular-vulnerability argument by emphasizing

that Nealman belonged to several demographics with statistically higher rates

of suicide, including males, inmates, and criminals. (Doc. 95 at 5 (citing WORLD

HEALTH ORGANIZATION, DEPARTMENT OF MENTAL HEALTH AND SUBSTANCE ABUSE,

PREVENTING SUICIDE IN JAILS AND PRISONS (2007), https://www.who.int/mental

_health/prevention/suicide/resource_jails_prisons.pdf)). But proof that a detainee

belonged to a demographic with higher rates of suicide cannot alone suffice to make

the requisite vulnerability showing. See, e.g., Wargo v. Schuylkill County, 348 F.

App’x 756, 759 (3d Cir. 2009) (nonprecedential); Thomas v. Fayette County, No. 2:14-

CV-551, 2016 WL 3639887, at *13 (W.D. Pa. July 8, 2016). If these correlates were

enough, any male arrested and detained for a crime would be deemed a suicide risk.

Plaintiff must adduce sufficient evidence from which correctional officers should

have known that Nealman himself was inclined toward self-harm.

       The Third Circuit’s most recent custodial suicide decision establishes

the quintessential example of a particular vulnerability to suicide. In Palakovic

v. Wetzel, 854 F.3d 209 (3d Cir. 2017), the decedent

              disclosed to prison personnel his history of suicide
              attempts, including an attempt in the recent past, his
              periodic thoughts of both self-harm and suicide, and


                                          13
             even that he had made specific plans about how he
             would go about killing himself. He had been diagnosed
             with an array of serious mental illnesses, exhibited signs
             of depression, shared his suicidal thoughts with prison
             staff, and expressed a wish to die. Unsurprisingly, after
             the prison considered these indications, it labeled him a
             “suicide behavior risk.”

Palakovic, 854 F.3d at 229-30. The decedent’s parents alleged that he requested

counseling but was ignored, and the record indicated that other inmates had

nicknamed him “Suicide” based on his apparent inclination toward self-harm. Id.

at 228, 230. Yet prison officials failed to provide mental health treatment to the

decedent, who later died by suicide in solitary confinement. Id. at 217.

      The district court determined that the plaintiffs had not adequately alleged

a particular vulnerability to suicide. The Third Circuit reversed, in forceful terms,

holding:

             When a mentally ill, depressed person has attempted to
             kill himself multiple times, has engaged in self-harm,
             declares he has been thinking about killing and harming
             himself, and has made an actual plan of how he would
             carry out his own suicide, it cannot be said as a matter of
             law that the risk of suicide is nothing more than a “mere
             possibility.”

Id. at 230 (citing Woloszyn, 396 F.3d at 322). The court added: “If we were to

conclude that [these] circumstances were insufficient to allege a ‘particular

vulnerability to suicide,’ it is difficult to imagine how any plaintiff could ever

succeed in doing so.” Id.

      Colburn II and Woloszyn stand in contrast as examples of circumstances

which did not demonstrate a particular vulnerability to suicide. In Colburn II,

the decedent was arrested for public intoxication. The record showed that the


                                            14
decedent was “calm and subdued” in transit to the police station and “calm and

cooperative” with correctional officers. Colburn II, 946 F.2d at 1020-21. The officers

knew that the decedent was intoxicated and knew that, after arriving at the station,

she had attempted to ingest three Valium pills and was discovered to have a single

bullet in her pocket. Id. at 1020. They also knew that she was being evicted and

had argued with her boyfriend and her mother that day. Id. at 1020-21. Although

the decedent was again “calm” during a cell check at 8:30 p.m., a custodial officer

heard a “pop” shortly before 9:00 p.m. and discovered the decedent dead in her

cell from a self-inflicted gunshot wound. Id. at 1021. The Third Circuit held that

intoxication alone cannot be equated with a particular vulnerability to suicide and

that neither the attempt to ingest three pills nor the possession of a single bullet

supply the “additional factor necessary to make her vulnerability to suicide

obvious.” Id. at 1026-27.

      The court reached the same result in Woloszyn. The decedent was arrested

for attempted burglary. He was “in good spirits” and was “talking and joking” with

arresting officers upon arrival at the county jail. Woloszyn, 396 F.3d at 316-17. He

had denied being suicidal to a correctional officer, and he was described as “polite,

cooperative, alert and not agitated” in an intake medical assessment. Id. at 316-17.

The intake officer did note, however, that the decedent had expressed remorse,

seemed distant, was unresponsive to questions, suggested that he had “failed as a

father and a person,” and indicated that he was intoxicated and had been on a 24-

hour drug and alcohol binge, during which he consumed “every drug possible from

alcohol to heroin, to crack cocaine and acid.” Id. at 317. Just over an hour after he


                                           15
was placed in a holding cell, the decedent was found hanging by a bedsheet and

declared dead. Id. at 318. Even these circumstances, the Third Circuit held, were

insufficient—“without more”—to show a strong likelihood that suicide may occur.

Id. at 323. 5

        Against this legal backdrop, no reasonable juror could find that Nealman

had a particular vulnerability to suicide of which defendants should have been

aware. We note at the outset that the Rule 56 record paints a materially different

picture than the amended complaint that survived Rule 12 scrutiny. At that stage,

we concluded that “Nealman may have been particularly vulnerable to self-harm

and suicide” based on plaintiff’s allegations—the only facts then available—that

Nealman presented with numerous indicators of suicidality of which defendants

should have been aware, including known, delusional, and psychotic behavior;

recent marital discord; depression; a previous mental health hospitalization; and a

prior suicide attempt. Nealman v. Laughlin, No. 1:15-CV-1579, 2016 WL 4539203, at

*8 (M.D. Pa. Aug. 31, 2016) (emphasis added). The Rule 56 record presents a starkly

different view of Nealman’s mental state and behavior in the days preceding his

suicide.


        5
         An unsworn statement from an inmate in the cell next to the decedent’s
indicated that the decedent had become “strung out” and “went nuts” shortly
after being placed in a holding cell. Id. at 317-18. The inmate stated that the
decedent “scream[ed] loudly” for at least 45 minutes, indicated that he “needed
help” and “needed a counselor,” and punched and kicked the furniture in his cell.
Id. The Third Circuit acknowledged that this statement “could raise a genuine
issue of material fact” as to the particular-vulnerability element, but affirmed the
district court’s decision not to consider the statement because it was “not in
affidavit form.” Id. at 323.


                                          16
      Plaintiff marshals the following evidence to prove that Nealman was

particularly vulnerable to suicide: (1) Nealman was arrested by Trooper Laughlin

after engaging in hallucinatory and frantic behavior on the afternoon of August 13,

2013; (2) Nealman had ingested bath salts, Vicodin, and No-Doz earlier in the day;

(3) Nealman had attempted suicide by overdose 13 years prior; (4) Nealman and his

wife were separated; and (5) Nealman could not make bail. (Doc. 87 at 6-7; Doc. 95

at 5-7). These facts, whether in isolation or in toto, are simply not enough to suggest

“a strong likelihood, rather than a mere possibility,” that Nealman would engage in

self-harm or attempt suicide. See Colburn II, 946 F.2d at 1024 (emphasis added).

      More problematic for plaintiff is what the record does not show. Plaintiff

points to no evidence substantiating the claim in her amended complaint—relied

on in our Rule 12(b)(6) opinion—that Nealman “suffered from depression” and

“had a prior mental health hospitalization.” (Compare Doc. 52 ¶ 127 with Doc. 86).

No record evidence suggests that Nealman engaged in delusional, hallucinatory,

psychotic, unusual, or otherwise concerning behavior at any time between his

arrest and his suicide three days later. To the contrary. Nealman was relaxed,

cooperative, and compliant, and he exhibited no outward signs of despondency,

depression, or suicidality. (See Doc. 84 ¶¶ 34, 40, 44, 62; see also Docs. 84-5, 84-7, 86-

7). Nealman indicated in passing that he was separated from his wife, but he did

not imply that he was distressed or troubled by this fact. (See Doc. 84 ¶ 46; Doc. 84-

7). He denied having worries or concerns about life problems beyond his arrest and

new charges. (See Doc. 84 ¶ 46; Doc. 84-7). And he explicitly denied being suicidal

three times during the two-day booking process. (Doc. 84 ¶¶ 44, 49, 63; Docs. 84-5,


                                            17
84-7). On this record, no reasonable juror could find that there was a “strong

likelihood” that Nealman would engage in self-harm.

                     b.     “Knew or Should Have Known”

       Assuming arguendo that Nealman’s intoxication, 13-years-prior suicide

attempt, separation from his wife, and inability to make bail combine to establish a

particular vulnerability to suicide, (see Doc. 87 at 5-6; Doc. 95 at 4-6), plaintiff has

not shown that any defendant knew or should have known of that vulnerability.

“Even where a strong likelihood of suicide exists, it must be shown that the

custodial officials ‘knew or should have known’ of that strong likelihood.” Colburn

II, 945 F.2d at 1024. The Third Circuit explained in Colburn II that a plaintiff need

not show subjective knowledge—only that the defendant should have known that

the detainee was particularly vulnerable to suicide. Id. at 1024-25. The court

articulated the standard as follows:

              It does not refer to a failure to note a risk that would be
              perceived with the use of ordinary prudence. It connotes
              something more than a negligent failure to appreciate
              the risk of suicide presented by the particular detainee,
              though something les than subjective appreciation of
              that risk. The ‘strong likelihood’ of suicide must be ‘so
              obvious that a lay person would easily recognize the
              necessity for’ preventative action; the risk of self-inflicted
              injury must be not only great, but also sufficiently
              apparent that a lay custodian’s failure to appreciate it
              evidences an absence of any concern for the welfare of
              his or her charges.

Id. at 1025 (internal citations omitted).

       Defendants suggest that the United States Supreme Court’s decision in

Farmer v. Brennan, 511 U.S. 825 (1994), superseded Colburn II and established a



                                            18
heightened, subjective knowledge standard. (Doc. 83 at 31-32). Farmer, however,

concerned a claim for medical deliberate indifference brought under the Eighth

Amendment by a convicted prisoner, not a Fourteenth Amendment due process

claim by a pretrial detainee. See Farmer, 511 U.S. at 837. The Third Circuit has

since explained, in a pretrial-detainee suicide case, that Farmer “does not . . .

directly control” Fourteenth Amendment claims by non-prisoners. Woloszyn, 396

F.3d at 321. Our analysis in this Fourteenth Amendment case is thus governed by

the standard articulated in Colburn II. 6 Ultimately, plaintiff’s claim would fail

under either standard.

      Plaintiff conceded at the Rule 12 stage that Nealman’s intoxication,

prior suicide attempt, and marital problems may not, on their own, demonstrate

the requisite vulnerability to suicide. See Nealman, 2016 WL 4539203, at *8; (see

also Doc. 44 at 5). She instead proceeds on a totality-of-the-circumstances theory,

asserting that “this is a case involving numerous factors that in the aggregate[]

established a clear vulnerability to suicide.” (See Doc. 87 at 5-6; Doc. 95 at 5-6). It

follows that, to establish individual liability, plaintiff must show that each defendant




      6
        Defendants cite to Carlos v. York County, No. 1:15-CV-1994, 2017 U.S. Dist.
LEXIS 143136, at *42 n.11 (M.D. Pa. Sept. 1, 2017), which cites Farmer and applies a
subjective-knowledge standard to a pretrial-detainee suicide claim. Defendants fail
to note that Carlos is a pending report and recommendation which, to date, has not
been ruled on by the district court. See generally Carlos, No. 1:15-CV-1994. In any
event, for the reasons stated, we conclude that the “knew or should have known”
standard articulated in Colburn II continues to govern in pretrial-detainee cases.
See Woloszyn, 396 F.3d at 321.


                                           19
was aware of each of the facts she claims demonstrate a particular vulnerability to

suicide.

      Plaintiff has not made this showing as to Maben and Huffman. Maben,

the booking officer on duty when Nealman arrived at MCCF, knew nothing other

than that Nealman had ingested bath salts earlier in the day and had open sores on

his face. (See Doc. 86-7). There is no evidence that Nealman disclosed to Maben his

prior suicide attempt or that he was separated from his wife.7 There is no evidence

that Maben (or any other correctional officer) knew that Nealman’s wife had called

police several days earlier during another episode of hallucinatory behavior. And

Maben could not have known at the time of booking that Nealman would later be

unable to make bail. As for Huffman, Maben’s supervisor, there is no indication

whatsoever that she was aware of anything other than the limited facts known to

Maben.

      Plaintiff’s argument as to these defendants seeks to circumvent the

Colburn II standard by looking beyond the facts actually known to the defendants

to facts that reasonable investigation might have uncovered. Plaintiff intimates, for

example, that Maben and Huffman should have gleaned additional information

from Trooper Laughlin about Nealman’s underlying conduct. (See Doc. 87 at 7-8).

But this is not the law. We must instead ask whether the risk of suicide was “so



      7
       Although plaintiff claims in her responsive statement of facts that “Maben
knew that Nealman had a prior credible suicide attempt,” (Doc. 94 ¶ 39), plaintiff
does not identify, and the court has not found, any record evidence suggesting that
Nealman disclosed his prior suicide attempt to Maben or that Maben was otherwise
aware of this information.


                                         20
obvious that a lay person would easily recognize” it. Colburn II, 946 F.2d at 1025

(citations omitted). In Colburn II, the court looked not to what information may

have been revealed by closer examination—there, scars indicative of a past suicide

attempt—but what facts were actually known to the defendant at the time. See id.

at 1026. On the undisputed evidence before the court, a jury could not find that

Maben or Huffman knew or should have known of Nealman’s alleged vulnerability

to suicide.

       Snook, Kearns, and Wert knew more. These defendants knew that

Nealman had attempted suicide 13 years earlier. (Doc. 84 ¶¶ 43, 47, 55, 60; Doc. 94

¶¶ 43, 47, 55, 60). They knew that Nealman self-reported using bath salts on the day

of his arrest. (Doc. 84 ¶¶ 43, 55, 59, 61; Doc. 94 ¶¶ 43, 55, 59, 61). At least Snook knew

that Nealman was then separated from his wife. (Doc. 84 ¶ 46; Doc. 94 ¶ 46). These

defendants could also assume, based on Nealman’s continued detention, that he

was unable to make bail.

       But as plaintiff herself emphasizes, we do not consider these facts in

isolation. A jury would be tasked to consider the “totality of the facts presented.”

Palakovic, 854 F.3d at 230. The uncontroverted evidence also shows that these

defendants knew that Nealman appeared relaxed, that he was cooperative with

correctional officers, and that he was “compliant, generally clean, [and] spoke well.”

(Doc. 84 ¶¶ 40, 44, 55, 62; Doc. 94 ¶¶ 40, 44, 55, 62; Docs. 84-5, 84-7). They knew that

he gave no indications of depression, despondency, anxiety, anger, or fear. (See

Doc. 84 ¶¶ 40, 55, 62, 64; Doc. 94 ¶¶ 40, 55, 62, 64; see also Docs. 84-5, 84-7). What is

more, these defendants knew that Nealman had explicitly and repeatedly denied


                                            21
being suicidal to several multiple MCCF staff members. (Doc. 84 ¶¶ 44, 49, 55, 63;

Doc. 94 ¶¶ 44, 49, 55, 63; Docs. 84-5, 84-7). On this record, no reasonable juror could

find that Snook, Kearns, or Wert knew or should have known that Nealman was

vulnerable to suicide. Thus, all remaining defendants are entitled to summary

judgment on plaintiff’s vulnerability-to-suicide claim for this additional reason.

             2.     Supervisory Liability

      A supervisory defendant cannot be held liable for the conduct of a

subordinate on a theory of respondeat superior. Parkell v. Danberg, 833 F.3d 313,

330 (3d Cir. 2016) (citing Chavarriaga, 806 F.3d at 227). Supervisory liability will

attach in only one of two ways: first, when a supervisor “established and maintained

a policy, practice[,] or custom which directly caused the constitutional harm”; and,

second, when the supervisor either participated in, directed, or “had knowledge of

and acquiesced in their subordinates’ violations.” Id. (quoting Santiago, 629 F.3d

at 129 n.5). Thus, supervisory liability is contingent on proof of an underlying

constitutional violation. See Grazier ex rel. White v. City of Philadelphia, 328 F.3d

120, 124 (3d Cir. 2003). Because we have found that plaintiff failed to establish two

constituent elements of her constitutional claim against the individual defendants,

Kearns and Huffman are also entitled to summary judgment on the supervisory

liability claims against them.

      B.     State-Law Claims

      Plaintiff asserts two state-law tort claims which are largely derivative of

her Section 1983 claims: a medical negligence claim against Wert, and a wrongful

death claim against all defendants. Defendants invoke the Pennsylvania Political


                                           22
Subdivision Tort Claims Act (“PSTCA”), 42 PA. CONS. STAT. § 8541 et seq., as well as

several merits defenses, in response to these claims.

      The PSTCA immunizes local agencies from liability for damage “on account

of any injury to a person or property caused by any act of the local agency or an

employee thereof or any other person.” Id. § 8541. The PSTCA exempts from its

protective scope any employee whose act constitutes “a crime, actual fraud, actual

malice or willful misconduct.” Id. § 8550; see Sanford v. Stiles, 456 F.3d 298, 315

(3d Cir. 2006). Willful misconduct is more than reckless or deliberate indifference.

See Bright v. Westmoreland County, 443 F.3d 276, 287 (3d Cir. 2006) (citing Williams

v. City of Philadelphia, 569 A.2d 419, 421-22 (Pa. Commw. Ct. 1995)). Rather, willful

misconduct includes only that conduct that shows that an employee “desired to

bring about the result that followed” or “was aware that it was substantially certain

to follow, so that such desire can be implied.” Sanford, 456 F.3d at 315 (quoting

Renk v. City of Pittsburgh, 641 A.2d 289, 293 (Pa. 1994)). It is synonymous with an

“intentional tort.” Id.

      At the Rule 12(b)(6) stage, we held that resolution of the PSTCA immunity

question—particularly as to each defendant’s mens rea—must await a more fully

developed factual record. See Nealman, 2016 WL 4539203, at *13. Now, with the

full Rule 56 record before us, there is no doubt that the remaining defendants are

entitled to statutory immunity. Even if we were to accept plaintiff’s interpretation

of MCCF’s policies and her assertion that Nealman qualified for but did not receive

an immediate mental health referral, her claim at best sounds in negligence. The

record simply does not establish that Maben, Snook, Wert, Huffman, or Kearns


                                          23
engaged in anything resembling “a crime, actual fraud, [or] actual malice” toward

Nealman, see 42 PA. CONS. STAT. § 8550, that any defendant “desired to bring

about” Nealman’s suicide, see Sanford, 456 F.3d at 315 (quoting Renk, 641 A.2d at

293), or that any defendant had reason to believe that Nealman’s suicide was the

“substantially certain” consequence of their conduct, see id. Accordingly, Maben,

Snook, Wert, Huffman, and Kearns are entitled to summary judgment as to

plaintiff’s state-law tort claims.

IV.    Conclusion

       We are not unsympathetic to plaintiff’s loss. Ultimately, however, plaintiff

has not shown that responsibility for that loss lies with the defendants. We will thus

grant defendants’ motion (Doc. 82) for summary judgment in its entirety, deny

plaintiff’s cross-motion (Doc. 85) in its entirety, and enter judgment in favor of

defendants on all remaining claims. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:        September 30, 2019
